DETAILED ACTION
Claims 21-32 and 34-41 are pending and currently under review.
Claims 1-20 and 33 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/26/2021 has been entered.  Claims 21-32 and 34-41 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2002/0041819) in view of Hard (US 4,722,756), ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and Venigalla (US 7,803,235), and alternatively over the aforementioned prior art and in further view of Miller et al. (US 2008/0271779).
Regarding claim 21, Kumar et al. discloses a method of making sputtering targets from non-spherical metal powders such as Ta [abstract, 0007, 0017]; 
Kumar et al. further teaches obtaining the Ta powder through an initial process of deoxidation of a Ta hydride powder.  Said process includes the steps of providing a Ta hydride powder within a vacuum chamber, wherein said chamber also includes a metal having a higher affinity for oxygen than Ta, and 
Although the examiner recognizes that Kumar et al. expressly discloses a specific embodiment wherein the initial mass of metal powder and scavenging metal are blended together, the examiner submits that it would have been obvious to modify the method of Kumar et al. to arrive at the instantly claimed limitation of locating the scavenging metal away from the initial metal powder mass such that they are not blended together in view of the prior art.  Specifically, Hard discloses a method of deoxidizing Ta powder material [abstract]; wherein the getter material during deoxidation does not have to be in physical contact with the Ta material, or said getter material can be in the form of a sheet or sponge and merely be in close proximity to the Ta material [col.3 In.7-13].  Said method of Hard provides an advantage over deoxygenation methods that rely on blending of the Ta and alkaline earth metal powders in that subsequent removal of the oxidized alkaline earth metal by acid leaching or other 
Kumar et al. further teaches vacuum heat treatment for deoxidation as stated previously, and does not expressly teach that deoxidation heating is performed in an inert gas above atmospheric pressure as claimed.  However, ASM Handbooks discloses that vacuum heat treatment and heat treatment in protective gas atmosphere above atmospheric pressure are both known means for heat treating material in non-reactive environments [p.492 col.1&3, table1].  In other words, vacuum heating and inert gas heating above atmospheric pressure are art-recognized equivalents that are both similarly useful for the purpose of processing materials in a protective environment, such that it would have been obvious to one of ordinary skill to substitute the vacuum heating of Kumar et al. 
Kumar et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Venigalla discloses that it is known to passivate Ta powders to form a passive oxide coating after deoxidation by evacuating a container vessel (ie. reducing pressure) [0009, 0026] and performing controlled venting/exposure to a mixture of inert gas, oxygen, and nitrogen (ie. air) in a gradual or step-wise manner up to 760 torr (ie. atmospheric pressure) [0004, 0006, 0010, 0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a passivation process as disclosed by Venigalla such that a passive oxide coating can be formed.
Kumar et al. does not expressly teach that the hot isostatic pressing results in a densified mass having a crystal structure and gradient as claimed.  However, the examiner submits that this feature have been expected in the hot isostatic pressing method of Kumar et al.  See MPEP 2112.  Specifically, the instant specification discloses obtaining the claimed structure by hot isostatic pressing the claimed metal powder at 100 to 300 MPa for 950 to 1400 degrees C for 1 to 12 hours [0066-0070, 0084 spec.].  

Alternatively, Kumar et al. does not expressly teach achieving a crystallographic texture as claimed.  Miller et al. discloses a refractory sputtering target [abstract]; wherein said target has a uniform and random grain structure throughout the entire body of the target such that a high quality manufacture can be achieved [abstract, 0002-0005].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kumar et al. and Hard by specifically obtaining a random and uniform crystallographic texture as claimed such that a high quality manufacture can be obtained, as disclosed by Miller et al.  The examiner notes that a uniform and random grain structure as disclosed by Miller et al. would have naturally been expected to result in an overlapping crystal texture relative to that as claimed as expressly explained in the instant specification [0066 spec.].
Regarding claim 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the metal material is Ta [abstract, 0011].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 27-28 and 30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses an average particle size distribution of less than 150 micrometers, which is considered to further overlap with and be substantially close to the instantly claimed ranges such that similar properties would be present.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of “greater than 150 micrometers” of the instant claim and “less than 150 micrometers” as taught by Kumar et al. (ie. mere difference of 1 micrometer) would have any materially significant effect on the claimed sputtering target.  
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a microstructure as claimed.  However, as stated previously, since Kumar et al. discloses a similar powder material and substantially identical processing method, a similar microstructure relative to that as instantly claimed would appear to have been expected in the sputtering target of Kumar et al.  Alternatively, Miller et al. further discloses that the uniform fine grains have a size of less than 44 micrometers [abstract].  The examiner notes that the disclosed grain size range of Miller et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the initial Ta hydride material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0042].  The examiner considers the overlap between the disclosed oxygen inclusion of Kumar et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I)
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for 
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses Mg as the scavenging metal [0042].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Although Kumar et al. further discloses Mg in the form of powder, and Hard further discloses that the getter material can be a powder, the aforementioned prior art does not expressly teach a flake form [0042 & col.3 In. 12-13, respectively].  However, the examiner submits that the specific shape of the getter material is merely a matter of engineering design choice that would have been obvious to one of ordinary skill absent evidence that said shape was significant or patentably distinct.  See MPEP 2144.04(IV)(B).  Therefore, absent persuasive evidence that a flake shape would have been particularly distinct or significant over powder shapes, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses heating at 950 degrees C for 2 hours for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0076 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the disclosed heating parameters of Kumar et al. and Hard is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a crystal structure as claimed.  However, as stated previously, since Kumar et al. discloses a similar powder material and substantially identical processing method, a similar microstructure relative to that as instantly claimed would appear to have been expected in the sputtering target of Kumar et al.  Alternatively, Miller et al. further discloses that the desired crystal structure is one that is uniform with no grain size or texture banding throughout the target body [abstract].  Again, the examiner notes that the claimed ratios are expressly disclosed to be met by a uniform and random structure [0079 spec.]. 
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, the examiner reasonably considers the embodiments of Kumar et al. wherein only refractory metal powder is utilized to 
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Sato et al. and Aimone et al. both disclose that it is desirable to limit the amount of Mg in the starting material to be less than 50 ppm and about 1 ppm, respectively, as stated previously.  The examiner reasonably considers the embodiments of Kumar et al. wherein only refractory metal powder is utilized to meet the limitation of “consisting of…” since Kumar et al. is silent regarding any further inclusions in said embodiments [0018, 0082, 0087].  Thus, the examiner submits that the powder of Kumar et al. meets the claimed limitation of “consisting of…”
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned .

Claims 21-30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of Hard (US 4,722,756), evidenced by or in view of ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and further in view of Venigalla (US 7,803,235) and Dobrussin et al. (2004, Number of the futures of tantalum powders passivation).
Regarding claim 21, Michaluk et al. discloses a method of forming a sputtering target [abstract]; wherein said method includes the steps of encapsulating and subsequently hot isostatic pressing a metal refractory powder [abstract, 0037-0038].  The examiner submits that the method of hot isostatic pressing disclosed by Michaluk et al. naturally includes a hot isostatic pressing can for containing the powder material, which the examiner reasonably considers to meet the limitation of a container configured for defining at least a portion of a sputtering target.  See MPEP 2145(II).  Michaluk et al. further discloses an average particle size distribution of less than 200 micrometers, which is considered to overlap with the instantly claimed ranges of at least 95 weight percent between 10 to 1000 micrometers and at least 10 percent greater than 150 micrometers because one of ordinary skill would reasonably consider the disclosed “average particle size distribution” of Michaluk et al. to refer to at least 50 percent of the particles being less than 200 micrometers, such that prima 
Michaluk et al. further discloses that the obtained sputtering target has a random and uniform texture, which the examiner considers to reasonably meet the claimed crystallographic textures because [0065 spec.] expressly states that a random and uniform texture will meet the claimed ranges that is random and generally uniform as claimed [0064].  The examiner further considers the solid getter material in physical contact with Ta to meet the limitation of “spaced apart” because said solid getter material is not blended with the Ta powder, such that a distinct material interface between the getter material and Ta material would naturally be expected to be present, which is considered to meet the limitation of “apart.”  See MPEP 2145(II).
Michaluk et al. further teaches obtaining the Ta powder through a process of deoxidation of an initial Ta powder [0059].  Said process includes the steps of providing an initial Ta powder within a vacuum chamber, wherein said chamber also includes a metal having a higher affinity for oxygen than Ta, and subsequent heating to a deoxidation temperature [0059-0060].  The examiner considers the aforementioned method of Michaluk et al. to reasonably meet the limitations of locating an initial mass of metal powder with a scavenging metal and heating to a 
Alternatively, Michaluk et al. does not expressly teach that the scavenging metal is located away from the initial metal powder mass such that they are not blended together.  Hard discloses a method of deoxidizing Ta powder material [abstract]; wherein the getter material during deoxidation does not have to be in physical contact with the Ta material, or said getter material can be in the form of a sheet or sponge and merely be in close proximity to the Ta material [col.3 In.7-13].  Said method of Hard provides an advantage over conventional deoxygenation methods that rely on blending of the Ta and alkaline earth metal powders in that subsequent removal of the oxidized alkaline earth metal by acid leaching or other means can be avoided [col.2 In.22-29].  Therefore, the examiner submits that it would have been obvious to modify the deoxidation method of Michaluk et al. by using a solid getter material in physical contact to Ta, or even not in physical contact at all, as disclosed by Hard such that a step of alkaline earth metal oxide removal by leaching or other means required in conventional blended method can be avoided.  

Michaluk et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, the examiner first notes that Michaluk et al. teaches nitride passivation instead of oxide passivation as claimed.  However, nitride passivation and oxide passivation are disclosed by Dobrussin et al. to both be useful means of passivating Ta powders [abstract].  In other words, Dobrussin et al. discloses nitride passivation and oxide passivation to be art-recognized equivalents that are both similarly useful for passivating Ta powder.  See MPEP 2143(I)(B) & MPEP 2144.06(II).  Therefore, it would have 
Regarding claims 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the metal powder material is Ta [claim 3].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses an oxygen content in the powder of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity 
Regarding claims 27-30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses an average particle size distribution of less than 200 micrometers, which is considered to further overlap with the instantly claimed ranges.  See MPEP 2144.05(I).  Specifically, the disclosure of at least 50 percent of particles being less than 200 micrometers by Michaluk et al., as would have been reasonably recognized by one of ordinary skill, is reasonably considered to overlap with the claimed ranges.
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses a grain size of less than 100 micrometers [0063].  The examiner notes that the disclosed grain size range of Michaluk et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the initial Ta material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0059].  The examiner considers the overlap between the disclosed oxygen inclusion of Michaluk et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for deoxidation includes a tray including Ta to be deoxidized, wherein said tray has a depth of 1 cm [col.4 In.37-45].
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses Mg as the scavenging metal [0059].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach a flake form as claimed [0042 & col.3 In.12-13, respectively].  However, the examiner submits that the specific shape of the getter material is merely a matter of engineering design choice that would have been obvious to one of ordinary skill absent evidence that said shape was significant or patentably distinct. See MPEP 2144.04(IV)(B).  Therefore, absent persuasive evidence that a flake shape would have been particularly distinct or significant over powder shapes, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses heating at 550 to 1150 degrees C for 60 minutes for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0060 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the 
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses a random and uniform structure, wherein said structure is further substantially void of textural banding [0064].  Again, the examiner notes that the claimed ratios are expressly disclosed to be met by a uniform and random structure [0079 spec.].
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Michaluk et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Michaluk et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, Michaluk et al. is silent regarding any further inclusions with the exception of at least 10 ppm nitrogen [0032].  However, the examiner reasonably considers the aforementioned nitrogen inclusion to fall within impurity levels that would have naturally been expected to be present in the “one of more refractory metals” component as claimed.  See MPEP 2145(II).  
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Sato et al. and Aimone et al. both disclose that it is desirable to limit the amount of Mg in the starting material to be less than 50 ppm and about 1 ppm, respectively, as stated previously.  Although Michaluk et al. teaches an inclusion of nitrogen of at least 10 ppm, the examiner notes that this amount is considered to be a mere impurity level of nitrogen that would have been expected in the refractory metal component of Michaluk et al., as evidenced by Sato et al. [0026].  Furthermore, the examiner reasonably considers the powder composition of Michaluk et al. to be absent any further inclusions, as would have been recognized by one of ordinary skill absent a specific teaching to the contrary.  Thus, the examiner submits that the powder of Michaluk et al. and Sato et al. or Aimone et al. meets the claimed limitation of “consisting of…”
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Atkinson et al. (2000, Fundamental aspects of hot isostatic pressing: an overview).
Regarding claim 31, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that hot isostatic .
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing a flaked getter material because said form is the most efficient in terms of surface area for reduction of refractory materials, as disclosed by Fife.

Response to Arguments
Applicant's arguments, filed 7/26/2021, regarding the rejections over Kumar et al. in view of others have been fully considered but they are not persuasive.
Applicant argues against the previous determination of art-recognized equivalents of vacuum heat treatment and inert gas heat treatment because ASM Handbooks teaches away from this point: 1) vacuum treatment can reduce oxygen/water vapor to lower levels relative to inert gas treatment, 2) vacuum treatment avoid gaseous reactions and contamination that would be difficult to remove using other methods, and 3) different treatments of vacuum and inert treatments are not applicable to some metals and alloys.  
The examiner cannot concur because none of the aforementioned points sufficiently rebut the previous rejection rationale of substituting vacuum heat treatment for inert gas heat treatment as both being useful methods for heat treating material in non-reactive environments as stated above [p.492 col.1&3, table1].  See MPEP 2144.06.  Specifically, the mere indication of different effects (reducing contamination, avoiding gaseous reactions) does not render the rejection improper because vacuum treatment and inert gas treatment are still known types of atmosphere that are both useful for the same purpose of heat treatment, such that it would have been obvious to substitute one for the other.  See MPEP 2144.06(II).
Regarding applicants’ arguments of teaching away, the examiner notes that a known or obvious treatment atmosphere (ie. inert gas) does not become 
Applicant also argues that Hard et al. also teaches away from the combination of Kumar et al. and ASM Handbooks because Hard requires a hydrogen atmosphere.  The examiner cannot concur.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant further argues that Kumar et al. and Hard et al. teach away from Venigalla et al. because Kumar et al. and Hard et al. teach away from oxide-passivated powders.  The examiner cannot concur.  Firstly, it is again noted that the reliance upon Hard et al. is merely to establish obviousness of separate vs. blended getter materials as stated above.  Thus, the examiner cannot concur with applicants’ remarks regarding Hard et al., which amount to allegations of bodily incorporation.  Secondly, contrary to applicants’ allegations, Kumar et al. never teaches away from oxide passivated powders.  Rather, Kumar et al. merely discloses a obtaining a desired, low oxygen inclusion amount.  Furthermore, Venigalla et al. expressly teaches that the passivating oxide layer can be as thin as 20 angstroms and that, after passivation, the passivated powder can still have a purity of greater than 99.999% [0018, 0031].  Thus, it is not apparent to the examiner as to how the disclosure of Venigalla et al. would require oxygen inclusions contrary to the disclosure of Kumar et al. absent concrete evidence or reasoning to the contrary.

Applicants’ arguments, regarding the rejection rationale that Michaluk et al. naturally requires a backfill pressure greater than atmospheric pressure, has been considered and is persuasive.  The alternative rejection rationale has been accordingly withdrawn.
Applicant's arguments, filed 7/26/2021, regarding the rejections over Michaluk et al. in view of others have been fully considered but they are not persuasive.
Applicant again argues that vacuum heat treating and inert gas heat treating are not art-recognized equivalents for the same reasons as stated above.  However, the examiner cannot concur for the same reasons as stated above.
Applicant then argues that nitride passivation and oxide passivation are not art-recognized equivalents in view of Dobrussin et al.  The examiner cannot concur.  Again, it is noted that none of applicants’ remarks sufficiently rebut the previous rejection rationale of substituting oxide passivation for nitride passivation as both being useful methods of passivation of Ta powders (ie. one can be replaced for the other) [abstract].  The mere indication of different effects (improvement of physical/electrical properties) does not render the rejection improper because oxide passivation and nitride passivation are still known types of passivation that are both useful for the same purpose of passivating Ta powders, such that it would have been obvious to substitute one for the other.  See MPEP 2144.06(II).
Furthermore, applicants allege that Dobrussin et al. teaches an improvement properties with nitriding vs. oxidizing.  However, the examiner submits that this is a mischaracterization of the disclosure of Dobrussin et al.  Specifically, Dobrussin et al. merely teaches that nitride passivation can result in “improvement of some physical and electrical properties.”  This disclosure is made in general, and not made specifically compared to oxide passivation.  Thus, the examiner cannot consider Dobrussin et al. to teach away from oxide 
Applicants then argues that Michaluk et al. teaches away from oxide passivation because Michaluk et al. expressly teaches avoidance of Ta oxides and utilizing a nitride layer to avoid oxygen re-absorption.  The examiner cannot concur.  The examiner notes that this passage of Michaluk et al. pertains specifically to conventionally obtained Ta powders, which already have undesirably high levels of oxygen [0010].  In other words, Michaluk discloses the conventional Ta powders in general, rather than an oxide coating specifically, to be undesirable.  Furthermore, since Venigalla et al. expressly teaches oxide passivation while maintaining a purity of greater than 99.999% as stated above, the examiner submits that one of ordinary skill would reasonably have been able to perform oxide passivation while still achieving the desirably low oxygen levels required by Michaluk absent concrete evidence to the contrary.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734